Citation Nr: 0823107	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-10 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for residuals of a 
broken lower jaw.

3.  Entitlement to service connection for a respiratory 
disability, to include asbestosis.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1974 to 
September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied entitlement to service connection 
for chondromalacia patella, left patella, symptomatic; broken 
lower jaw; asbestos (sic); and cracked, fractured skull.  

The veteran was scheduled for a May 2008 hearing before a 
Veterans Law Judge at the RO.  The veteran was notified of 
the hearing by letter dated in April 2008, but did not appear 
or indicate any desire to reschedule the hearing.  See 38 
U.S.C.A. § 20.704(d) (2007).

The veteran's March 2006 VA Form 9 indicates that he wishes 
to appeal only the issues of left knee, asbestos, and broken 
lower jaw to the Board.  Therefore, the issue of entitlement 
to service connection for a cracked, fractured skull is not 
before the Board.  See 38 C.F.R. §§ 20.200, 20.202 (2007).

The issues have been re-characterized to comport to the 
evidence of record.

The veteran apparently filed separate service connection 
claims for "knocked out all teeth," left leg, and "lower 
right" in September 2003.  These matters are referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran currently 
has a left knee disability.

2.  There is no competent evidence that the veteran currently 
has residuals of a broken lower jaw.

3.  There is no competent evidence that the veteran currently 
has a respiratory disability, to include asbestosis.

CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307 
(2007).

2.  Residuals of a broken lower jaw were not incurred in or 
aggravated by service.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2007).

3.  A respiratory disability, to include asbestosis, was not 
incurred in or aggravated by service.  38 U.S.C.A §§ 1101, 
1110, 1112, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).
The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2004, and post-adjudication notice by 
letter dated in March 2006.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

A medical examination was not provided regarding the 
existence or etiology of the claimed left knee disability, 
residuals of a broken lower jaw, or a respiratory disability, 
to include asbestosis.  VA's duty to assist doctrine does not 
require that the veteran be afforded a medical examination, 
however, because there is no competent medical evidence that 
the claimed disabilities currently exist.  38 C.F.R. § 3.159 
(c) (2007); see, McLendon v. Nicholson, 20 Vet. App. 79, 82-
83 (2006).  

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.
Analysis

The veteran seeks service connection for a left knee 
disability, residuals of a broken lower jaw, and a 
respiratory disability, to include asbestosis.  The veteran 
claims that his left knee disability is not related to a pre-
existing left knee injury that resulted from a June 1974 
motorcycle accident.  He also claims that he was exposed to 
asbestos when using an asbestos hood and that he can't 
breathe well and has blood when coughing. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

A preexisting disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a).  Aggravation of a preexisting condition may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The medical evidence of record does not show any present 
diagnoses related to the veteran's left knee or jaw, or the 
claimed respiratory disability, to include asbestosis.  The 
veteran's September 1975 Medical Board Report does indicate 
that the veteran was diagnosed with chondromalacia patella, 
left, symptomatic, secondary to contusion and surgery, and 
that he was discharged from service due to physical 
disability.  Service medical records (SMRs) dated in August 
1975 indicate that the veteran had surgery on his left knee 
prior to service resulting from a motorcycle accident in June 
1974, which was approximately five months before the veteran 
entered service.  SMRs do not indicate any treatment for, or 
diagnoses related to, the veteran's jaw or any type of 
respiratory disability.   

Despite the fact the veteran was discharged from service due 
to a left knee condition, there is no medical evidence of 
record indicating that the veteran has been diagnosed with, 
or treated for, current conditions or disabilities related to 
his left knee in the 20 plus years since he separated from 
service.  Likewise, there is no medical evidence indicating, 
nor does the veteran even allege, that he has ever been 
diagnosed with, or treated for, current conditions or 
disabilities related to his jaw or his claimed respiratory 
disability, to include asbestosis.  

Regardless of the fact that the veteran had a pre-existing 
left knee condition that led him to be discharged from 
service, service connection cannot be granted if there is no 
present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.306.  That a condition or injury occurred in service 
is not enough; there must be a current disability resulting 
from that condition or injury.  See Rabideau v. Derwinkski, 2 
Vet. App. 141, 144 (1992).  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Furthermore, pain 
alone, without a diagnosed or identifiable underlying 
condition does not constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom; Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).

Although the veteran is competent to report the symptoms that 
he has experienced, he is not competent to offer an opinion 
as to matters requiring medical expertise, such as a 
diagnosis of a disability or disease.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered they do not outweigh the 
evidence of record, which does not show any current diagnosis 
of, or treatment for, any left knee disability, any residual 
of a broken lower jaw, or any respiratory disability, to 
include asbestosis.  See 38 C.F.R. § 3.385.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection for 
a left knee disability, residuals of a broken lower jaw, and 
a respiratory disability, to include asbestosis, is not 
warranted.  Gilbert v. Derwinski, 1 Vet App. at 57-58; 38 
U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for residuals of a broken 
lower jaw is denied.

Entitlement to service connection for a respiratory 
disability, to include asbestosis, is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


